EXHIBIT 99.3 ADGS Advisory, Inc. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION Completion of acquisition of T H Strategic Acquisition As previously disclosed on October 23, 2013, Almonds Kisses Limited (“Almonds Kisses”), a wholly owned subsidiary of ADGS Advisory, Inc. (the "Company") entered into a purchase and sale agreement (the "Purchase Agreement") dated October 20, 2013 which was previously filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on October 23, 2013. Pursuant to the Purchase Agreement, the Company agreed to purchase all shares of T H Strategic Management Limited (“T H Strategic”), a Hong Kong, People’s Republic of China incorporated company (the "Acquisition") for purchase consideration of approximately $516,000 (HK$4 million). T H Strategic Management Limited is engaged in providing accounting, taxation, company secretarial and consultancy services. In consideration for acquisition of the issued and outstanding shares of TH Strategic, Almonds Kisseshas agreed to pay Li Hon Lun the sum of about $516,000 (HK$4 million) payable in four equal monthly installments of about $129,000 (HK$1 million) each.Almonds Kisses has paid the first two installments, and the remaining installment of $129,000 each which were originally due December 15, 2013 and January 15, 2014 have been extended one month each to January 15, 2014 and February 15, 2014. The foregoing description of the Purchase Agreement is a summary only and is qualified in its entirety by reference to the complete text of the Purchase Agreement, which was previously filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on October 23, 2013. The following unaudited pro forma consolidated financial statements were prepared to give effect to the completed Acquisition. The unaudited pro forma consolidated balance sheet as of August 31, 2013 gives effect to the Acquisition as if it had been completed on August 31, 2013. The unaudited pro forma consolidated statements of operations for the year ended August 31, 2013, give effect to the Acquisition as if it occurred on September 1, 2012. The unaudited pro forma consolidated financial statements are derived from the audited historical financial statements of the Company and T H Strategic as of and for the year ended August 31, 2013. 1 ADGS Advisory, Inc. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION The unaudited pro forma consolidated financial information was prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and should not be considered indicative of the consolidated financial position or results of operations that would have occurred had the Acquisition had been completed on the dates indicated, nor are they indicative of the future consolidated financial position or results of operations of the Company and T H Strategic following completion of the Acquisition. The unaudited pro forma consolidated financial information does not reflect the potential realization of cost savings, restructuring or other costs relating to the integration of T H Strategic. The historical consolidated financial statements of the Company and T H Strategic have been adjusted in the unaudited pro forma consolidated financial information to give effect to pro forma events that are (1) directly attributable to the Acquisition, (2) factually supportable and (3) with respect to the statement of operations, expected to have a continuing impact on the consolidated results. The unaudited pro forma condensed consolidated financial information is based on the preliminary information available and management’s preliminary valuation of the fair value of tangible and intangible assets acquired and liabilities assumed. The finalization of the Company’s purchase accounting assessment may result in changes to the valuation of assets acquired and liabilities assumed, particularly in regards to indefinite and definite-lived intangible assets and deferred tax assets and liabilities, which could be material. The Company will finalize the purchase price allocation as soon as practicable within the measurement period in accordance with Accounting Standards Codification Topic 805 “Business Combinations” (“ASC 805”), but in no event later than one year from October 20, 2013, the Acquisition date. The unaudited pro forma consolidated financial information should be read in conjunction with the accompanying notes thereto. In addition, the unaudited pro forma consolidated information was based on and should be read in conjunction with: ● ADGS’s historical audited financial statements and related notes thereto as of and for the year ended August 31, 2013 contained in its 10K and filed with the SEC on December 24, 2013; ● T H Strategic’ audited historical financial statements and related notes thereto as of and for the year ended August 31, 2013, which are attached to this Form 8-K/A as Exhibit 99.2. 2 ADGS Advisory, Inc. Unaudited Pro Forma Consolidated Balance Sheet As of August 31, 2013 (In US $) ADGS Advisory, Inc. T H Strategic Management Limited Pro Forma Adjustments 1 Pro Forma Adjustments 2 Pro Forma Combined Assets: Current assets Cash Restricted cash - Accounts receivable Other receivables - Due from a related party - Prepaid expenses - Total current assets Non-current assets Property and equipment, net - Equity-method investment - Intangible assets - Utility and other deposits - Goodwill - - ) Total non-current assets - Total assets Liabilities and shareholders' equity Current liabilities Assets held under capital lease - Accrued liabilities Due to directors - Deferred revenue - Income tax payable Consideration payable - - - Bank overdraft - Bank loans - current portion - Total current liabilities Non-current liabilities Deferred revenue, net of current portion - Bank loans - net of current portion - Assets held under capital lease, net of current portion - Loan from a related party - Total non-current liabilities - Total liabilities Stockholders' deficit Preferred stock - - - Common stock 1 (1
